FILED IN
            1st COURT OF APPEALS
                HOUSTON, TEXAS
            10/5/2015 3:20:08 PM
            CHRISTOPHER A. PRINE
                    Clerk




EXHIBIT A
                             Board of Law Examiners
                              Appointed by the Supreme Court of Texas
                            P.O. Box 13486 * Austin, Texas 78711-3486

                               Acknowledgment Letter
                              Non-Resident Attorney Fee

                                         June 30, 2015



To: Matthew Baier
Via: matthew.baier@lw.com


   According to Texas Government Code §82.0361, “a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate.”

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Kevin H. Metz
       Case: 01-15-00544-CV
       Texas court or body: First Court of Appeals

    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney’s motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board’s website.

                                               Sincerely,



                                               Susan Henricks
                                               Executive Director